The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-21 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Nygaard et al. (US 9,836,985 B1) teaches an autonomous vehicle is tested using virtual objects. The autonomous vehicle is maneuvered, by one or more computing devices, the autonomous vehicle in an autonomous driving mode. Sensor data is received corresponding to objects in the autonomous vehicle's environment, and virtual object data is received corresponding to a virtual object in the autonomous vehicle's environment. The virtual object represents a real object that is not in the vehicle's environment. The autonomous vehicle is maneuvered based on both the sensor data and the virtual object data. Information about the maneuvering of the vehicle based on both the sensor data and the virtual object data may be logged and analyzed.
Regarding independent claim 1, Nygaard taken either independently or in combination with the prior art of record fails to teach or render obvious determining that the autonomous vehicle passed the simulation based on a comparison of the response of the autonomous vehicle to an expected response of the autonomous vehicle in conjunction with the other claim limitations.  
Regarding independent claim 8, Nygaard taken either independently or in combination with the prior art of record fails to teach or render obvious determining that the autonomous vehicle passed the simulation based on a comparison of the response of the autonomous vehicle to an expected response of the autonomous vehicle in conjunction with the other claim limitations.
Regarding independent claim 15, Nygaard taken either independently or in combination with the prior art of record fails to teach or render obvious determine that the autonomous vehicle passed the simulation based on a comparison of the response of the autonomous vehicle to an expected response of the autonomous vehicle in conjunction with the other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668